Citation Nr: 0123116	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  91-56 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Timothy L. Salvatore, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1973 to August 
1976 and from November 1977 to April 1978.

This appeal came to the Board of Veterans' Appeals (Board) 
from a December 1989 RO rating decision that denied service 
connection for an acquired psychiatric disability.  In June 
1991, the Board denied the claim.

The veteran then appealed the June 1991 Board decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court).  In a May 1993 memorandum 
decision, the Court vacated and remanded the June 1991 Board 
decision for readjudication.

A February 1996 Board decision denied the veteran's claim for 
service connection for an acquired psychiatric disability.  
The veteran appealed the February 1996 Board decision to the 
Court and appointed Timothy L. Salvatore, attorney, to 
represent him before VA and the Court with regard to the 
claim for service connection for an acquired psychiatric 
disability.  In a March 1998 memorandum decision, the Court 
affirmed the February 1996 Board decision.

In a February 2001 order, the Court notes that its November 
2000 order (en banc) vacated the prior judgment in this case.  
In the February 2001 order, the Court vacated and remanded 
the February 1996 Board decision for readjudication in view 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107) (West Supp. 2001).  In March 
2001, the Court entered judgment.  The case was thereafter 
returned to the Board.

In an April 2001 letter, the Board asked the veteran's 
attorney whether he had additional argument and/or evidence 
to submit in regard to the veteran's claim for service 
connection for a psychiatric disability.  In August 2001, the 
attorney submitted additional argument and evidence.


REMAND

A copy of the February 2001 Court order and the argument and 
evidence received from the attorney have been placed in the 
veteran's claims folders.  After review of the record and 
this Court order, it is the determination of the Board that 
additional evidentiary development and adjudicative action 
are required, as detailed below.

The VCAA redefined VA's duty to assist a veteran in the 
development of a claim.  In this case, there is additional VA 
duty to assist the veteran in the development of his claim 
for service connection for an acquired psychiatric 
disability.

The RO should advise the veteran of the evidence needed to 
substantiate his claim for service connection for a 
psychiatric disability.  The RO should also assist him in 
obtaining any relevant evidence.

A private medical report shows that the veteran underwent 
psychiatric examination in December 1999.  The examiner 
concluded that the veteran had chronic schizophrenia with 
paranoid features that had its onset in service.  In light of 
this opinion, it is the determination of the Board that the 
veteran should undergo a VA psychiatric examination in order 
to determine the nature and extent of his psychiatric 
problems and to obtain an opinion as to the etiology of any 
psychiatric disability found.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for psychiatric problems since 
August 1976.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature and extent of his psychiatric 
problems and to obtain an opinion as to 
the etiology of any psychiatric 
disability found, including whether it is 
at least as likely as not that such 
disorder (a) began in service, or (b) was 
manifested (and if so, to what degree) 
within one year after service.  The 
examiner should give a fully reasoned 
opinion as to the etiology of any 
psychiatric condition found and support 
the opinion by discussing medical 
principles as applied to the specific 
medical evidence in the veteran's case, 
including the private medical report of 
his examination in December 1999.  In 
order to assist the examiner in providing 
the requested information, the claims 
folders must be made available to the 
psychiatrist and reviewed prior to the 
examination.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
in the VCAA are fully complied with and 
satisfied.  

4.  After the above development, the RO 
should review the veteran's claim.  If 
action remains adverse to him, an 
appropriate supplemental statement of the 
case should be sent to him and his 
attorney.  They should be afforded the 
opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




